DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 December 2020 and 10 February 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The replacement drawings were received on 15 March 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The present application is a continuation of earlier filed applications, and the “disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application.”
Claim 1, line 8, the recitation “an injection member” is deemed to be directed to new matter because the terminology is not found in the disclosure, as originally filed.  The terminology “injection needle” is found in the original disclosure.  However, the terminology “injection member” is broader in scope, and thus constitutes subject matter that is not disclosed in the disclosure, as originally filed.
The terminology “injection member” is also found later in claim 1, and in claims 13, 15, and 18.  Correction is require in the claims.
Claims 1 and 15 each recite the limitation “arranging the injection member and the container needle within an interior space of the injector”.  However, the limitation finds no support in the disclosure, as originally filed.  A review of the original disclosure including the drawings fails to provide support for the limitation.  The claims should be amended to remove the limitation from each of claims 1 and 15, or provide a sufficient showing or explanation as to where support for this limitation is found in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 15 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Arnitz et al. (WO 2011/054755) (hereinafter Arnitz).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document.  The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claim 15, the Arnitz reference discloses a method of assembling an injector (paragraph 18, and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs 24, 26 and 28, defining an interior space) and a seal assembly including a septum (septum or stopper 150 with section 148 that can be perforated) having an interior surface (as seen in fig. 5), the wall and septum (148, 150) defining a reservoir (as seen in fig. 5, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph 101) from the container (118), 
providing an injection member (needle 140) physically separate (paragraph 103, “the needle elements 138, 140 can be embodied as cannulae and/or be components of cannulae”) from the container needle (138) and configured to be connected in fluid communication with the container needle (138) during use of the injector (paragraph 64, “a tube that is connected to the needle element,” and paragraph 104, “By way of example, the fluidic device 142 can comprise a tube system with at least one tube and/or another fluid conductor, for example a tube system with one or more tubes made of plastic”) (Arnitz thus teaches a skilled artisan that the needle 138, the needle 140 and the tubing 142 are each physically separate components); 
sterilizing the container (118) including the reservoir (paragraphs 27, the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph 47) while the container and the fluid delivery system are separate from each other (paragraphs 45, 46, 49, 50 and 85), wherein the container (118) is sterilized in a first assembly space (the “sterile surroundings”) (paragraphs 25 and 27);
after sterilizing (see paragraph 113) the container (118), attaching (“interconnected” paragraph 114) (“step c”, paragraphs 29 and 30) the fluid delivery system (116, 138, 142) to the container (118) in a second assembly space (“non-sterile surroundings”) such that the point of the container needle 
arranging (see figs. 1 and 5) the injection member (needle 140) and the container needle (needle 138) within an interior space (122) of the injector (paragraphs 103, 104); and 
attaching (paragraph 103) the container needle (138) to an actuator (drive 144), the actuator (drive 144) adapted to move the container needle (138) from the storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to a delivery state wherein the container needle (138) is disposed through the septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection member (140) (see paragraph 125), wherein the container needle (138) is configured to move from the storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to the delivery state without the point of the container needle (138) contacting any portion of the seal assembly apart from the septum (148, 150).  
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle not part of the container (118), so the limitations in the claim are met by Arnitz.  
Regarding claim 18, the Arnitz reference teaches the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication between the container needle (138) and the injection member (140) during use of the injector (see paragraphs 64 and 104).
Regarding claim 19, the Arnitz reference teaches the actuator (drive 144) is configured to automatically move the container needle (138) from the storage state to the delivery state (see paragraphs 103, 107, and 130).
Regarding claim 20, the Arnitz reference teaches the actuator is configured to automatically move the container needle from the storage state to the delivery state in response to a signal received from an input device (control - see paragraph 130).
Regarding claim 21, the Arnitz reference teaches sterilizing, while in the second assembly space (the non-sterile surroundings), a surface (external side 154) of the seal assembly (section 148) to be penetrated by the point of the container needle (138) prior to attaching the fluid delivery system (116, 138, 142) to the container (118) (Arnitz, paragraph 114, “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing element 126 that can be perforated before and/or during and/or directly after connecting these elements 116, 118 in order to create germ-free initial conditions for the protected region 166. This can   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Winter (US 2010/0239654).
Note: the Arnitz et al. (US 2013/0006213) document is relied on as an English language translation of the Arnitz et al. (WO 2011/054755) document.  The paragraph numbers mentioned below are found in the Arnitz et al. (US 2013/0006213) document.
Regarding claim 1, the Arnitz reference discloses a method of assembling an injector (paragraph 18, and see figs. 1 and 5), the method comprising: 
providing a container (container 118) having a wall (wall 162) defining an interior surface (container 118 has a wall, paragraphs 24, 26 and 28, defining an interior space) and a seal assembly including a septum (septum or stopper 150 septum defining a reservoir (as seen in fig. 5, there is a fluid medium 112 reservoir); 
providing a fluid delivery system (removal device 116 including needle 138 and tubing 142) physically separate (paragraph 101) from the container (118), the fluid delivery system (116, 138, 142) comprising a container needle (needle 138) having a point (as seen in figs. 1 and 5); 
providing an injection member (needle 140) physically separate (paragraph 103, “the needle elements 138, 140 can be embodied as cannulae and/or be components of cannulae”) from the container needle (138) and configured to be connected in fluid communication with the container needle (138) during use of the injector (paragraph 64, “a tube that is connected to the needle element,” and paragraph 104, “By way of example, the fluidic device 142 can comprise a tube system with at least one tube and/or another fluid conductor, for example a tube system with one or more tubes made of plastic”) (Arnitz thus teaches a skilled artisan that the needle 138, the needle 140 and the tubing 142 are each physically separate components); 
sterilizing the container including the reservoir (paragraphs 27, the container 118 must be sterilized before the filling of the fluid medium 112 because the filling medium is introduced into the container under aseptic conditions, i.e. sterile room conditions) and fluid delivery system (paragraph 47) while the container and the fluid delivery system are separate from each other (paragraphs 45, 46, 49, 50 and 85);

after sterilizing (see paragraph 113) the container (118) and filling the sterile reservoir (with medium 112), attaching (“interconnected” paragraph 114) (“step c”, paragraphs 29 and 30) the fluid delivery system (116, 138, 142) to the container (118) in a second assembly space (“non-sterile surroundings”) such that the point of the container needle is disposed adjacent to or within the seal assembly to define a storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)), wherein the first assembly space (sterile surroundings) has a higher level of freedom from contamination than the second assembly space (non-sterile surroundings) (see paragraphs 37 and 126); 
arranging (see figs. 1 and 5) the injection member (needle 140) and the container needle (needle 138) within an interior space (122) of the injector (paragraphs 103, 104); and 
attaching (paragraph 103) the container needle (138) to an actuator (drive 144), the actuator (drive 144) adapted to move the container needle (138) from the storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to a delivery state wherein the container needle (138) is disposed through the septum (148, 150), into the sterile reservoir (containing fluid medium 112), and in fluid communication with the drug product for delivery to a patient via the injection wherein the container needle (138) is configured to move from the storage state (see figs. 1 and 5, where the point of the container needle (138) point is adjacent the container seal assembly (148, 150)) to the delivery state without the point of the container needle (138) contacting any portion of the seal assembly apart from the septum (148, 150).  
It is pointed out that the “seal assembly including a septum” as recited in the claim is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (134) (and then into and through the seal assembly including a septum (148, 150) of the container (118)), but the seal cover (134) is not part of the container (118), so the limitations in the claim are met by Arnitz.  
The Arnitz reference discloses all of applicant’s claimed subject matter with the exception of the drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling).
However, the Winter reference discloses that it is old and well known in the relevant art to have an injector which is filled under sterile conditions with a drug product comprising a granulocyte colony-stimulating factor (G-CSF) (see paragraphs 58 and 64 about injection of the therapeutic agent) (see paragraphs 99, 100, 108 about the drug comprising G-SCF) (see paragraph 150 about sterile filling).

Regarding claim 2, the Arnitz method, as modified by Winter above, teaches packaging the injector (Arnitz paragraph 112).
Regarding claim 3, the Arnitz method, as modified by Winter above, teaches a stopper (150) to the container (118) after filling the reservoir, thereby sealing the filler reservoir.
Regarding claim 4, the Arnitz method, as modified by Winter above, teaches attaching the fluid delivery system (116, 138) to the filled container (118) 
Regarding claim 5, the Arnitz method, as modified by Winter above, teaches sterilizing the container comprises using e-beam technology (see paragraphs 42 and 46).  It is pointed out that applicant admits that in paragraph 55 of the present application that “the container components may be sterilized through other currently-known (e.g., treatment with chlorine dioxide or vapor phase hydrogen peroxide)”.
Regarding claim 11, the Arnitz method, as modified by Winter above, teaches the reservoir of the container is sterilized, and the fluid delivery system is sterilized, but does not expressly disclose that the reservoir of the container is sterilized in a first clean room, and the fluid delivery system is sterilized in a second clean room.  However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to have further modified the Arnitz method, by having provided multiple clean rooms (i.e. instead of a single clean room) in which the reservoir of the container is sterilized in a first clean room, and the fluid delivery system is sterilized in a second clean room.  A skilled artisan would have considered such obvious because the container can be manufactured and stored at a first physical location and the fluid delivery system can be manufactured and stored at a second physical location, and each would require immediate sterilization, or alternatively it may be necessary to 
Regarding claim 12, the Arnitz method, as modified by Winter above, teaches sterilizing the container comprises a radiation sterilization treatment and/or a gaseous sterilization treatment (paragraphs 42 and 46).
Regarding claim 13, the Arnitz method, as modified by Winter above, teaches the fluid delivery system comprises flexible tubing (plastic tubing 142) configured to provide fluid communication between the container needle (138) and the injection member (140) during use of the injector (see paragraphs 64 and 104).
Regarding claim 14, the Arnitz method, as modified by Winter above, teaches sterilizing, while in the second assembly space, a surface of the seal assembly to be penetrated by the point of the container needle prior to attaching the fluid delivery system to the container (see paragraph 114).
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claims 1 and 4 above, and further in view of Py (US 2006/0191594).
Regarding claims 6 and 7, the Arnitz method, as modified by Winter above, discloses that the sterile filling is performed in “sterile surroundings” which is in “cleanroom” conditions of class 100,000 or better, and ISO-3 or better (which is class 1,000), but does not expressly disclose filling the sterile reservoir of the container includes filling the sterile reservoir in a space operated as an aseptic Class 100 clean room, and attaching the stopper (150) to the container (118) includes attaching the stopper to the container in a space operated as an 
Regarding claim 8, the Arnitz method, as modified by Winter above, teaches performing an optical inspection of the filled container in “non-sterile conditions” (see paragraph 113), and does not teach prior to attaching the fluid delivery system to the container, inspecting the filled container in a space operated as an aseptic Class 10,000 clean room.  However, Arnitz discloses conventional techniques in which components do not leave sterile conditions when produced, treated and assembled, and as discussed in the Py reference, class 10,000 clean rooms are old and well known in the art to provide moderate aseptic conditions. For example, in a related assembly method, Py teaches “The facility and method further employs a series of progressively "cleaner" areas 1902-1904” ([0110]), including a class 10,000 room in the process (FIG. 17, 
Regarding claim 9.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Kuhn et al. (WO 2010/022870) (hereinafter Kuhn).
Regarding claim 10, the Arnitz method, as modified by Winter above, teaches in paragraph 114 of the Arnitz reference disclose that “It is possible to disinfect or even sterilize the external side 154 of the section 148 that can be perforated and/or the external side 158 of the first sealing element 126 that can be perforated before and/or during and/or directly after connecting these elements 116, 118 in order to create germ-free initial conditions for the protected region 166. This can efficiently prevent microbial growth in the region of the protected region 166. As illustrated above, there can be various ways of disinfecting. Thus, for example, this can be performed by means of one or more chemical disinfectants that can be applied externally, e.g. isopropanol.”  The Arnitz method, as modified by Winter above, does not expressly disclose swabbing a surface of the seal assembly prior to attaching the fluid delivery system.  However, the Kuhn reference discloses (page 20, lines 6-8) swabbing a surface of the seal assembly (film seal 112) prior to attaching the fluid delivery system (needle system 100).  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Arnitz method by having incorporated the step of swabbing a surface of the seal assembly (148) prior to attaching the fluid delivery system (116, 138, 142), as taught by Kuhn, since such is an art recognized equivalent to .
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arnitz et al. (WO 2011/054755) (hereinafter Arnitz) in view of Cook-Waite Laboratories, Inc. (GB 718837) (hereinafter Cook).
Regarding claims 16 and 17, the Arnitz reference discloses that when attaching the fluid delivery system to the container, the point of the container needle (138) is adjacent to the seal assembly (148, 50) to define the storage state.  The Arnitz reference does not disclose attaching the fluid delivery system to the container comprises penetrating a wall of the seal assembly with the point of the container needle to define the storage state, and that the point of the container needle is disposed within the wall of the seal assembly in the storage state.  However, the Cook reference discloses that it is old and well known in the relevant art when assembling an injector to attached the fluid delivery system (needle 15) to the container (10) such that the container needle (15) is disposed adjacent to (fig. 1) or within (fig. 2) the seal assembly (stopper 11) (see alternatives discussed at page 2, lines 89-96) when in a storage state.  Cook teaches that the needle (15) is within the stopper (11) by penetrating a wall of the seal assembly (11) with the point (at 16) of the container needle (15) to define the storage state (fig. 2), and that the point (at 16) of the container needle (15) is disposed within the wall of the seal assembly (11) in the storage state (see fig. 2).  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Arnitz method by having .
Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
35 USC 112, 1st paragraph rejection
	Applicant argues, Remarks filed 15 March 2021, page 9, that the rejection of claims 1-21 under 35 USC 112, 1st paragraph is improper because the concern about claim breadth is not an appropriate basis for an assertion that the claims lack written description support in the present case, and directs attention to MPEP 2163.
    PNG
    media_image1.png
    330
    656
    media_image1.png
    Greyscale

st paragraph, because the scope of the term “injection member” as recited in the claims goes beyond applicant’s disclosed invention of an “injection needle.  The description of applicant’s disclosed invention does not reasonably convey to one skilled in the relevant art, at the time the application was filed, that the inventors had possession of the claimed invention.
	Regarding the arguments, Remarks, pages 9 and 10, concerning the claim limitation “arranging the injection member and the container needle within an interior space of the injector” the applicant points to various paragraphs of the specification.  However, those paragraphs do not mention “arranging the injection member and the st paragraph, because the description of applicant’s disclosed invention does not reasonably convey to one skilled in the relevant art, at the time the application was filed, that the inventors had possession of the claimed invention.
Prior Art Rejections under 35 USC 102 and 35 USC 103
	Applicant argues that the independent claims 1 and 15 have been amended in order to define over the Arnitz reference.  Applicant argues that the Arnitz reference teaches that the point of the container needle must contact and penetrate through a structure (sealing film 134) that is not a septum defining a reservoir.
    PNG
    media_image2.png
    80
    613
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    139
    635
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    132
    644
    media_image4.png
    Greyscale

However, as pointed out above in the rejection of claim 1 and the rejection of claim 15, the “seal assembly including a septum” as recited in claim 1 and claim 15 is a part of the container.  In the Arnitz reference the container needle (138) point may pass through a “seal cover” (134) (and then into and through the seal assembly including a septum (148, 150) of the container (118)), but the seal cover (134) is not part of the container (118), so the limitations in the claim are met by Arnitz. 
Applicant also argues that there is no reason to remove the sealing film (134) from the Arnitz injector.
    PNG
    media_image5.png
    158
    651
    media_image5.png
    Greyscale

However, this argument is not germane because the claim does not require that the injector not have a sealing film as in Arnitz, and the claim 
As no other arguments are presented by the applicant to point out any error in the rejections set forth in the previous Office action, the rejections are deemed proper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 March 2021